Case: 12-51079       Document: 00512436536         Page: 1     Date Filed: 11/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 11, 2013
                                     No. 12-51079
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DARRYL RAMONE GOODLEY,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:06-CR-189-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Darryl Ramone
Goodley has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Goodley has not filed a response. Although Goodley
remains subject to a term of supervised release, as counsel notes, he has
completed the term of imprisonment imposed upon the revocation of his
supervised release. We have reviewed counsel’s brief and the relevant portions

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51079     Document: 00512436536     Page: 2   Date Filed: 11/11/2013

                                  No. 12-51079

of the record reflected therein. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED in part as frivolous, see
5TH CIR. R. 42.2, and in part as moot, see Spencer v. Kemna, 523 U.S. 1, 7 (1998).




                                        2